Case 7-18-cv-01790-PMH            Document 86         Filed in NYSD on 07/09/2021            Page 1 of 9




  UNITED STATES DISTRI CT COURT
  SOUTHERN DISTRICT OF NEW YORK
  PATRICK CHIDUME,
                                                         STIPULATED
                              Plaintiff(s),              CONFIDENTIALITY
                                                         AGREEMENT AND
           - against -                                   PROTECTIVE ORDER
  GREENBURGH-NORTH CASTLE
  UNION FREE SCHOOL DISTRICT, et al. ,                   ~ Civ. 1790 (PMH)

                              Defendant(s).



  PHILIP M. HALPERN, United States District Judge :

                  WHEREAS, all the parties to thi s action (collectively the "Parties" and

  individually a " Party") request that this Court issue a protective order pursuant to Federal Rule of

  Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

  information that they may need to disclose in connection with discovery in this action;

                 WHEREAS, the Parties, through counsel, agree to the following tetms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

  tailored confidentiality order governing the pretrial phase of this action,

                 IT IS HEREBY ORDERED that any person subject to this Order - including

  without limitation the Parties to this action (including their respective corporate parents,

  successors, and assigns), their representatives, agents, experts and consultants, all third patiies

  providing discovery in thi s action, and all other interested persons with actual or constructive

  notice of this Order- will adhere to the following terms, upon pain of contempt:

                 1.      With respect to "Discovery Material" (i.e., information of any kind

  produced or disclosed in the course of discovery in this action) that a person has designated as
Case 7-18-cv-01790-PMH            Document 86           Filed in NYSD on 07/09/2021           Page 2 of 9




  "Confidential" pursuant to thi s Order, no person subject to this Order may disclose s uch

  Confidential Discovery Material to anyone else except as this Order expressly permits:

                  2.      The Party or person producing or disclosing Discovery Material

  (" Producing Party") may designate as Confidential only the portion of such material that it

  reasonably and in good faith believes consists of:

                  (a)     previously non-disclosed financial information (including without

                          limitation profitability reports or estimates, p ercentage fees, design fees,

                          royalty rates, minimum guarantee payments, sales reports, and sale

                          margins);

                  (b)     previously non-di sc losed material relating to ownership or control of any

                          non-public company;

                 (c)      previously non-disclosed business plans, product-development

                          information, or marketing plans;

                 (d)      any information of a personal or intimate nature regarding any individual;

                          or

                 (e)      any other category of information this Court subsequently affords

                          confidential status.

                 3.       With respect to the Confidential portion of any Discovery Material other

  than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

  portion as " Confidential" by : (a) stamping or otherwise clearly marking as " Confidential" the

  protected portion in a manner that will not interfere with legibility or audibility; and (b)

  producing for future public use another copy of said Discovery Material with the confidential

  information redacted.




                                                    2
Case 7-18-cv-01790-PMH            Document 86           Filed in NYSD on 07/09/2021           Page 3 of 9




                  4.      A Producing Party or its counsel may designate deposition exhibits or

  portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

  the record during the deposition that a question calls for Confidential information, in which case

  the reporter will bind the tran script of the designated testimony in a separate volume and mark it

  as "Confidential Information Governed by Protective Order;" or (b) notifying the reporter and all

  counsel of record, in writi11g, within 30 days after a deposition has concluded, of the specific

  pages and lines of the transcript that are to be designated "Confidential ," in which case all

  counsel receiving the transcript will be responsible for marking the copies of the designated

  transcript in their possession or under their control as directed by the Producing Party or that

  person' s counsel. During the 30-day period following a deposition, all Parties will treat the

  entire deposition transcript as if it had been designated Confidential.

                  5.      If at any time before the trial of this action a Producing Party realizes that

  it should have designated as Confidential some portion(s) of Discovery Material that it

  previously produced without limitation, the Producing Patiy may so designate such material by

  so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

  Order wi II treat such designated portion(s) of the Discovery Material as Confidential.

                 6.      Nothing contained in this Order will be construed as: (a) a waiver by a

  Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

  protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

  evidence.

                 7.      Where a Producing Party has designated Discovery Material as

  Confidential, other persons subject to this Order may disclose such information only to the

  following persons:




                                                    3
Case 7-18-cv-01790-PMH        Document 86         Filed in NYSD on 07/09/2021           Page 4 of 9




             (a)   the Parties to this action, their insurers, and counsel to their insurers;

             (b)   counsel retained specifically for this action, including any paralegal,

                   clerical, or other assistant that such outside counsel employs and assigns to

                   this matter;

             (c)   outside vendors or service providers (such as copy-service providers and

                   document-management consultants) that counsel hire and assign to this

                   matter;

             (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                   Court appoints, provided such person has first executed a Non-Disclosure

                   Agreement in the form annexed as an Exhibit hereto;

             (e)   as to any document, its author, its addressee, and any other person

                   indicated on the face of the document as having received a copy;

             (t)   any witness who counsel for a Party in good faith believes may be called

                   to testify at trial or deposition in this action, provided such person has first

                   executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                   hereto ;

             (g)   any person a Party retains to serve as an expert witness or otherwise

                   provide specialized advice to counsel in connection with this action,

                   provided such person has first executed a Non-Disclosure Agreement in

                   the form annexed as an Exhibit hereto ;

             (h)   stenographers engaged to transcribe depositions the Parties conduct in this

                   action; and




                                              4
Case 7-18-cv-01790-PMH            Document 86           Filed in NYSD on 07/09/2021          Page 5 of 9




                  (i)     this Court, including any appellate court, its support personnel, and court

                          repo1iers.

                  8.     Before disclosing any Confidential Discovery Material to any person

  referred to in subparagraphs 7(d), 7(f), or 7(g) above, coun sel must provide a copy of this Order

  to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

  hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

  counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

  opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

  conclusion of the case, whichever comes first.

                 9.      In accordance with Rule 5 of this Couti's Individual Practices, any

  party filing documents under seal must simultaneously file with the Court a letter brief and

  supporting declaration justifying - on a particularized basis - the continued sealing of such

  documents. The parties should be aware that the Court will unseal documents if it is unable to

  make " specific, on the record findings . . . demonstrating that closure is essential to preserve

  higher values and is narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of

  Onondaga, 435 F.3d 1 J0, 120 (2d Cir. 2006).

                 10.     The Court also retains discretion whether to afford confidential treatment

  to any Discovery Material designated as Confidential and submitted to the Court in connection

  with any motion, application, or proceeding that may result in an order and/or decision by the

  Court. All persons are hereby placed on notice that the Comi is unlikely to seal or otherwise

  afford confidential treatment to any Discovery Material introduced in evidence at trial , even if

  such material has previously been sealed or designated as Confidential.




                                                    5
Case 7-18-cv-01790-PMH            Document 86           Filed in NYSD on 07/09/2021         Page 6 of 9




                  11.     In filing Confidential Discovery Material w ith this Couti, or filing

  portions of any pleadings, motions, or other papers that di sc lose such Confidential Di scovery

  Material ("Confidential Court Submission"), the Pmties shall publicly file a redacted copy ofthe

  Confidential Cou1i Subm ission via the Electronic Case Filing System. The Parti es shall file an

  unredacted copy of the Confidential Collli Submission under seal w ith the Clerk of this Court,

  and the Parties shall serve this Court and opposing counsel with unredacted corntesy copies of

  the Confidential Court Submission.

                  12.    Any Party who objects to any designation of confidentiality may at any

  time before the trial of this action serve upon counsel for the Producing Party a written notice

  stating with paiiicularity the grounds of the o bjection. lf the Parties cannot reach agreement

  promptly, counsel for all affected Parties wi ll address their dispute to this Court in accordance

  with paragraph 4(D) of this Court's Individual Practices.

                  13.    Any Party who requests additional limits on disclosure (such as

  "attorneys ' eyes only" in extraordinary circumstances), may at any time before the trial of this

  action serve upon counsel for the recipient Parties a written notice stating with particularity the

  grounds of the request. lf the Parties cannot reach agreement promptly, counsel for all affected

  Parties wi ll address their dispute to this Court in accordance with paragraph 4(0) of this

  Court's Individual Practices.

                 14.     Recipients of Confidential Discovery Material under this Order may use

  such material solely for the prosecution and defense of this action and any appeals thereto, and

  not for any business, commercial, or competitive purpose or in any other litigation proceeding.

  Nothing contained in thi s Order, however, will affect or restrict the rights of any Party with

  respect to its own documents or information produced in this action.




                                                    6
Case 7-18-cv-01790-PMH              Document 86           Filed in NYSD on 07/09/2021          Page 7 of 9




                  15.       Nothing in thi s Order will prevent any Party from producing any

  Confidential Discovery Material in its possession in response to a lawful subpoena or other

  compulsory process, or if required to produce by law or by any government agency having

  jurisdiction, provided that such Party gives writte n notice to the Producing Party as soon as

  reasonably poss ibl e, and if permitted by the time allowed under the request, at least 10 days

  before any disclosure. Upon receiving such notice, the Producing Patty will bear the burden to

  oppose compliance with the subpoena, other compulsory process, or other legal notice if the

  Producing Party deems it appropriate to do so.

                  16.       Each person who has access to Discovery Material designated as

  Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

  inadvertent disc losure of such material.

                  17.       If, in connection with this litigation, a party inadvertently discloses

  information subject to a claim of attorney-client privilege or attorney work product protection

  ("Inadvertently Di sc losed Information"), such disclosure shall not constitute or be deemed a

  waiver or forfeiture of any claim of privilege or work product protection with respect to the

  Inadvertently Disclosed Information and its subject matter.

                 18.        If a disclosing party makes a claim of inadvertent disclosure, the

  receiving party shall , within five business days, return or destroy all copies of the Inadvertently

  Disclosed Information, and prov ide a certification of counsel that all such information has been

  returned or destroyed .

                 19.        Within five business days of the notification that such Inadvertently

  Disclosed Information has been returned or destroyed, the disclosing party shall produce a

  privilege log with respect to the lnadve1tently Disclosed Infonnation.

                 20.        The receiving party may move the Court for an Order compelling


                                                      7
Case 7-18-cv-01790-PMH           Document 86            Filed in NYSD on 07/09/2021          Page 8 of 9




  production of the Inadvertently Disclosed Information. The motion shall be filed under seal ,

  and shall not assert as a ground for entering such an Order the fact or circumstances of the

  inadvertent production.

                  21.    The disclosing patty retains the burden of establishing the privileged or

  protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

  the right of any paity to request an in camera review of the Inadvertently Disclosed

  Information.

                 22.     Within 60 days of the final disposition of this action - including all

  appeals - all recipients of Confidential Discovery Material must either return it - including all

  copies thereof - to the Producing Party, or, upon permission of the Producing Party, destroy

  such material - including all copies thereof. In either event, by the 60-day deadline, the

  recipient must certify its return or destruction by submitting a written certification to the

  Producing Party that affirms that it has not retained any copies, abstracts, compilations,

  summaries, or other forms of reproducing or capturing any of the Confidential Discovery

  Material. Notwithstanding this provision, the attorneys that the Parties have specifically

  retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

  expert reports, legal memoranda, correspondence, or attorney work product, even if such

  materials contain Confidential Discovery Material. Any such archival copies that contain or

  constitute Confidential Discovery Material remain subject to this Order.

                 23 .    This Order will survive the termination of the litigation and will continue

  to be binding upon all persons to whom Confidential Discovery Material is produced or

  disclosed.

                 24.     This Court will retain jurisdiction over all persons subject to this Order

  to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

                                                    8
        Case 7-18-cv-01790-PMH      Document 86        Filed in NYSD on 07/09/2021   Page 9 of 9
'   .

            any contempt thereof.




                          SO STIPULATED AND AGREED.




            Dated: New York, New York
                  White Plains, New York
                  July 12, 2021
                                                  SO ORDERED.




                                              Philip M. Halpern
                                              United States District Judge




                                                   9
